         Case 1:18-cv-02407-ESH Document 15 Filed 03/24/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL                         )
 DIVERSITY, TROPICAL AUDUBON                   )
 SOCIETY, and NORTH AMERICAN                   )
 BUTTERFLY ASSOCIATION                         )
 CHAPTER OF SOUTH FLORIDA,                     )
 INC., D/B/A/ MIAMI BLUE CHAPTER,              )
                                               )
         Plaintiffs,                           ) Case No.: 1:18-cv-02407-RMC
                                               )
                 v.                            )
                                               )
 DAVID BERNHARDT, U.S.                         )
 DEPARTMENT OF THE INTERIOR,                   )
 and AURELIA SKIPWITH,                         )
                                               )
         Defendants.


                 STIPULATION TO SETTLE PLAINTIFFS’ CLAIM
           FOR ATTORNEYS’ FEES AND COSTS AND [PROPOSED] ORDER

       This Stipulation to Settle Plaintiffs’ Claim for Attorneys’ Fees and Costs (“Stipulation”)

is entered into by and between Plaintiffs Center for Biological Diversity, Tropical Audubon

Society, and North American Butterfly Association Chapter of South Florida, Inc. d/b/a/ Miami

Blue Chapter and Defendants David Bernhardt, in his official capacity as Secretary of the U.S.

Department of the Interior, the U.S. Department of the Interior, and Aurelia Skipwith, in her

official capacity as Director of the U.S. Fish and Wildlife Service (collectively, “parties”), who,

by and through their undersigned counsel, state as follows:

       WHEREAS, on October 22, 2018, the Plaintiffs filed the above-captioned action to

compel the Service to designate critical habitat for the Florida bonneted bat by a date certain;




Stipulation to Settle Plaintiffs’ Claim for Attorneys’ Fees and Costs                                 1
Center for Biological Diversity v. Bernhardt, 1:18-cv-02407-RMC
            Case 1:18-cv-02407-ESH Document 15 Filed 03/24/20 Page 2 of 4



       WHEREAS, on February 12, 2020, the parties, through their authorized representatives,

filed a Stipulated Settlement Agreement and Order resolving the merits of the disputes set forth

in Plaintiffs’ Complaint and reserving Plaintiffs’ claim for an award of attorneys’ fees and costs;

       WHEREAS, the parties desire to resolve Plaintiffs’ claim for attorneys’ fees and costs

according to the terms set forth below, and thus hereby stipulate and agree as follows:

       1.       Defendants agree that Plaintiffs are entitled to an award of reasonable attorney’s

fees and costs incurred by their counsel, pursuant to the ESA, 16 U.S.C. § 1540(g)(4).

Defendants agree to pay, and Plaintiffs agree to accept, $9,540.20 in full and complete

satisfaction of any and all claims pursuant to the ESA, the Equal Access to Justice Act, and/or

any other statute or common law theory, for all attorney’s fees and costs incurred by Plaintiffs in

connection with the above-captioned lawsuit through and including the date of this Stipulation.

       2.       Defendants’ payment described in Paragraph 1 above will be made by electronic

funds transfer to the Center for Biological Diversity for appropriate distribution.

       3.       Within ten (10) days of dismissal of entry of an order approving this Stipulated

Settlement Agreement, counsel for Plaintiffs will provide Defendants with the following

information necessary for Defendants to process the payment described in Paragraph 1 above by

electronic funds transfer: the payee’s name, the payee’s address, the payee’s bank account

number, the account type, the name of the payee’s bank, the bank routing transit number, and the

payee’s tax identification number.

       4.       Defendants agree to submit all necessary paperwork for the processing of the

payment described in Paragraphs 1 and 2 above to the appropriate office(s) within ten (10)

business days of receiving the information necessary for processing the electronic funds transfer

described in Paragraph 3 above.



Stipulation to Settle Plaintiffs’ Claim for Attorneys’ Fees and Costs                                2
Center for Biological Diversity v. Bernhardt, 1:18-cv-02407-RMC
             Case 1:18-cv-02407-ESH Document 15 Filed 03/24/20 Page 3 of 4



        5.         By this Agreement, Defendants do not waive any right to contest fees claimed by

Plaintiffs or Plaintiffs’ counsel, including hourly rates, in any future litigation. Further, this

Agreement has no precedential value and shall not be used as evidence in any other attorney’s

fees litigation.

        6.         Plaintiffs agree to accept payment of $9,540.20 in full and complete satisfaction

of any and all claims, demands, rights, and/or causes of action for attorneys’ fees and costs to

which it may be entitled in connection with the above-referenced case through and including the

date of this Stipulation. Plaintiffs also shall provide to Defendants confirmation of receipt of

payment within ten (10) business days after receipt.

        7.         The undersigned parties agree that this Stipulation was negotiated in good faith

and it constitutes a settlement of claims that were vigorously contested, denied, and disputed. By

entering into this Stipulation, the undersigned parties do not waive any claim or defense.

        8.         Nothing in this Stipulation shall be interpreted as, or shall constitute, a

requirement that Defendants are obligated to expend or pay any funds exceeding those available,

or take any action in contravention of the Anti-Deficiency Act, 31 U.S.C. §1341, or any other

appropriations law.

        9.         The undersigned representatives of Defendants and Plaintiffs certify that they are

fully authorized by the parties that they represent to enter into all the terms and conditions of this

Stipulation.

        10.        This Stipulation is effective as of the date it is entered by the Court.

        NOW THEREFORE, Plaintiffs and Defendants respectfully request that the Court

approve the parties’ Stipulation, as stated above.

Dated March 24, 2020

                                                  Respectfully submitted,

                                                  JEAN E. WILLIAMS,
                                                  Deputy Assistant Attorney General

Stipulation to Settle Plaintiffs’ Claim for Attorneys’ Fees and Costs                                   3
Center for Biological Diversity v. Bernhardt, 1:18-cv-02407-RMC
         Case 1:18-cv-02407-ESH Document 15 Filed 03/24/20 Page 4 of 4



                                             Environment & Natural Resources Division
                                             SETH M. BARSKY, Chief
                                             MEREDITH L. FLAX, Assistant Chief

                                             /s/ Mark Arthur Brown
                                             Mark Arthur Brown
                                             Senior Trial Attorney
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             Wildlife & Marine Resources Section
                                             Ben Franklin Station
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Tel: (202) 305-0204
                                             Fax: (202) 305-0275
                                             E-mail: mark.brown@usdoj.gov

                                             Attorneys for Defendants



                                               /s/ Jaclyn M. Lopez
                                             Jaclyn M. Lopez
                                             FL0017
                                             Center for Biological Diversity
                                             P.O. Box 2155
                                             St. Petersburg, FL 33731
                                             Tel: (727) 537-0802
                                             Fax: (520) 623-9797
                                             jlopez@biologicaldiversity.org


                                             Attorney for Plaintiff




       IT IS SO ORDERED.


Dated: _________________, 2020        By:    _________________________________
                                             HON. ROSEMARY M. COLLYER
                                             UNITED STATES DISTRICT JUDGE



Stipulation to Settle Plaintiffs’ Claim for Attorneys’ Fees and Costs                   4
Center for Biological Diversity v. Bernhardt, 1:18-cv-02407-RMC
